         

EXHIBIT 10.11.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN
MARTHA STEWART LIVING OMNIMEDIA, INC. AND
MARTHA STEWART DATED AS OF SEPTEMBER 17, 2004
     THIS FIRST AMENDMENT (this “Amendment”), dated as of December 23, 2008,
between Martha Stewart Living Omnimedia, Inc. (the “Company”) and Martha Stewart
(the “Founder”).
     WHEREAS, the Company and the Founder previously entered into an Employment
Agreement, dated as of September 17, 2004 (the “Employment Agreement”); and
     WHEREAS, the Company and the Founder believe it is in the best interests of
the parties to amend the Employment Agreement to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the guidance
issued thereunder (“Section 409A”) pursuant to the terms of the Amendment as set
forth herein; and
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
set forth below, the parties hereby agree as follows:
     1. Compensation Upon Termination. Section 8(a) shall be amended by adding
the clause “, subject in all respects to the application of Section 20(b) below”
immediately following the first clause thereof and prior to the colon preceding
clause (i).
     2. Section 409A. A new Section 20 shall be inserted immediately after
Section 19 to read as follows:
“20. Section 409A. (a) The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended, and the guidance issued thereunder (“Section 409A”) and,
accordingly, to the maximum extent permitted, all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. Founder is hereby advised to seek
independent advice from her tax advisor(s) with respect to any payments or
benefits under this Agreement. Notwithstanding the foregoing, the Company does
not guarantee the tax treatment of any payments or benefits provided under this
Agreement, whether pursuant to the Code, federal, state, local or foreign tax
laws and regulations.
(b) If the Executive is deemed on the date of termination of her “separation
from service” with the Company to be a “specified employee”, each within the
meaning of Section 409A(a)(2)(B) of the Code, then with regard to any payment or
the providing of any benefit under this Agreement, and any other payment or the
provision of any other benefit that is required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, such payment or benefit shall not be made or
provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of the Founder’s separation from service, or (ii) the
date of the Founder’s death, if and to the extent such six-month

 



--------------------------------------------------------------------------------



 



delay is required to comply with Section 409A(a)(2)(B) of the Code. In such
event, on or promptly after the first business day following the six-month-delay
period, all payments delayed pursuant to this Section 20 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
(c) If under this Agreement, an amount is to be paid in installments, each
installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).”
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the
date first above written.

            MARTHA STEWART LIVING OMNIMEDIA, INC.
      By:   /s/ Wenda Harris Millard         Name:   Wenda Harris Millard       
Title:   Co-Chief Executive Officer              By:   /s/ Robin Marino        
Name:   Robin Marino        Title:   Co-Chief Executive Officer             
By:   /s/ Martha Stewart         Name:   Martha Stewart           

2